DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “communicator configured to” in claims 1 – 4, 13, and 14. The term “communicator” is neither recited nor defined in the present Specification. “Communicator” appears to be reference to e.g., the “communication unit” as described in e.g., ¶ 0030 of the present published Specification.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



The term “difficult” in claims 1 – 20 is a relative term which renders the claim indefinite. The term “difficult” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.


Claim Rejections under 35 U.S.C. § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2022/0176975 to NAKAMURA  in view of U.S. Patent Publication 2014/0200038 to RAO et al. (hereinafter “RAO”).

Regarding Claim 1 (Currently Amended), NAKAMURA discloses a V2X vehicle-mounted device comprising:
first communicator configured to directly transmit vehicle information between vehicles; second communicator configured to communicate with a base station (The vehicle A (mobile object) comprises a communication unit 100 having a communication function. The vehicle B (other mobile object) comprises a communication unit 200 having a communication function. … The communication unit 100 and the communication unit 200 communicate via the base station 300 and the cellular phone network 310 with the server 400. … The communication unit 100 and the communication unit 200 can communicate with each other via the base station 300 and the server 400. Hereinafter, communication via the base station 300 and the server 400 between the communication unit 100 and the communication unit 200 is defined as indirect communication. [¶ 0030] … the communication unit 100 and the communication unit 200 can communicate directly without passing through the base station 300 and the server 400. Such communication that does not pass the base station 300 and the server 400 is defined as the direct communication … indirect communication is used in cases where the direct communication is not possible. [¶ 0031] … In step S101, the vehicle A detects the positional information of the vehicle A using the GPS receiver 101. The process proceeds to step S105, and the vehicle A broadcasts the positional information detected in step S101 to the surroundings of the vehicle A. [¶ 0060] … The process proceeds to step S107, where the vehicle B receives data from the vehicle A. In step S109, the vehicle B detects the positional information of the vehicle B using the GPS receiver 201. In step S111, the vehicle B transmits the positional information of the vehicle A, the positional information of the vehicle B, the signal indicating that the direct communication with the vehicle A has been established, and the like to the server 400. [¶ 0061]); and
processing circuitry, based on the vehicle information and information that is received by the second communicator and that is about an area in which direct transmission is difficult, determine presence or absence of a vehicle in the area in which direct transmission is difficult (As shown in FIG. 2, the vehicle A includes the communication unit 100, a GPS receiver 101, and a controller 110. [¶ 0035] … The controller 110 is a general-purpose microcomputer including a central processing unit (CPU), a memory, and an input-output unit. [¶ 0037] … The communication control unit 111 controls a communication system based on the communication environment. … When the communication environment is not favorable, the communication control unit 111 switches from the direct communication to the indirect communication. The communication control unit 111 uses the communication environment judged by the communication environment judgment unit 403. [¶ 0038] … vehicle A position data is transmitted as package data including header and content data from the communication unit 100, received by the communication unit 200 of the vehicle B. [¶ 0039] … The server 400 includes, as an example of a plurality of information processing circuits, a future route acquisition unit 401, a position prediction unit 402, and a communication environment judgment unit 403. [¶ 0045] … communication environment judgment unit 403 estimates the radio wave intensity based on the positional relation between the vehicles A and B. [¶ 0050] … If the reception intensity is equal to or lower than the reception sensitivity at some points (Hereinafter, some sections may be referred to as sections.) of the route, the communication environment judgment unit 403 judges that the direct communication is difficult in some sections. If the reception intensity is equal to or lower than the reception sensitivity in some sections, the corresponding sections are recorded. [¶ 0057] … as a result of evaluating the reception strength for each distance, the communication environment judgment unit 403 judges that the direct communication is possible in all the sections when the reception strength exceeds the threshold value in all the sections. [¶ 0058] … The process proceeds to step S107, where the vehicle B receives data from the vehicle A. [¶ 0061] … The sensor 102 is mounted on the vehicle A and detects information of the vehicle A and an object around the vehicle A. … sensors detect a moving object including another vehicle. [¶ 0067] … Since it is judged in step S325 that it is difficult to perform the direct communication in some sections, the process proceeds to step S327. In step S327, the server 400 notifies the vehicle A and the vehicle B of access information for connection to the server 400. [¶ 0114] … the process proceeds to step S347, where the server 400 judges whether the vehicle A and the vehicle B have entered an area where the direct communication is difficult. The area in which the direct communication is possible is, for example, an area in which the reception intensity is equal to or less than a threshold value as described in the first embodiment. [¶ 0118]. The Examiner notes that: 1) lacking an explicit definition to the contrary, “difficult” is interpreted in its ordinary and customary English meaning as would be understood by a Person of Ordinary Skill In The Art (POSITA) at the time of the invention, i.e., as not easily or readily performed. In context, communication that is “difficult” is interpreted as e.g., being possible, albeit generally unreliable and/or with received signal strength below a threshold, packet/bit error/loss rates greater than a threshold due to tall buildings/structures, environment/mountains, etc. (see MPEP § 2111 Claim Interpretation; Broadest Reasonable Interpretation (BRI) and MPEP §2173.01 Interpreting the Claims); 2) as the first vehicle (transmitting UE) transmitted the communication it is obviously in RF communication range (i.e., is present in the area); 3) there is no claim or requirement as to the relayed communication being transmitted explicitly – or only – to the second vehicle (e.g., via an IP unicast address); 4) “a vehicle” (as underlined above) is interpreted as any vehicle including the vehicle the vehicle-mounted device is mounted to/on/within; 5) information that is received by the second communicator is interpreted as being received from the base station; and 6) it is not claimed that the determining is based solely on the received information.),
wherein the vehicle information is transmitted by the second communicator only if it is determined that a transmission-destination vehicle is present in the area in which direct transmission is difficult (communication via the base station 300 and the server 400 between the communication unit 100 and the communication unit 200 is defined as indirect communication. In the present embodiment, the indirect communication is performed by using the cellular phone network 310 and a server on an internet network. The server arrangement is not limited thereto, and other wireless communication systems (For example, wifi hotspots, servers on closed networks of cellular phone networks, etc.) may be used. [¶ 0030] … indirect communication is used in cases where the direct communication is not possible. [¶ 0031] … As shown in FIG. 2, the vehicle A includes the communication unit 100, a GPS receiver 101, and a controller 110. [¶ 0035] … The communication control unit 111 controls a communication system based on the communication environment. … When the communication environment is not favorable, the communication control unit 111 switches from the direct communication to the indirect communication. The communication control unit 111 uses the communication environment judged by the communication environment judgment unit 403. [¶ 0038] …  server 400 includes … a future route acquisition unit 401, a position prediction unit 402, and a communication environment judgment unit 403. [¶ 0045] … The process proceeds to step S107, where the vehicle B receives data from the vehicle A. In step S109, the vehicle B detects the positional information of the vehicle B using the GPS receiver 201. In step S111, the vehicle B transmits the positional information of the vehicle A, the positional information of the vehicle B, the signal indicating that the direct communication with the vehicle A has been established, and the like to the server 400. [¶ 0061])

While NAKAMURA discloses information that is from the server (the vehicle A includes … a controller 110. [¶ 0035] … The controller 110 includes … a communication control unit 111. [¶ 0037]  … The communication control unit 111 controls a communication system based on the communication environment. … When the communication environment is not favorable, the communication control unit 111 switches from the direct communication to the indirect communication. The communication control unit 111 uses the communication environment judged by the communication environment judgment unit 403. [¶ 0038] … server 400 includes … a communication environment judgment unit 403. [¶ 0045]), and an interface to the server (The communication unit 100 and the communication unit 200 communicate via the base station 300 and the cellular phone network 310 with the server 400. [¶ 0030]) NAKAMURA does not explicitly discloses information that is received by the second communicator. 
While the communication unit 100 would be interpreted as the interface to receive information from the server, i.e., information that is received by the second communicator. 
In the spirit of the present invention, and in the same field of invention, RAO is further relied on to teach information that is received by the second communicator:
… information that is received by the second communicator and that is about an area (Based on both the information indicating geographical network communication signal quality and the probable future field of geographical locations, the mobile device can estimate a moment in the future at which the mobile device will probably begin to suffer from low-quality or absent network communication signal. Using this prediction, the mobile device can proactively perform a variety of anticipatory remedial actions. [¶ 0004] … In block 1202, a server can receive, from multiple mobile devices, measurements that indicate qualities of network communication signals within multiple regions. [¶ 0057] … In block 1204, based on the measurements, the server can update stored map data that specifies, for each particular region, a quality of a network communication signal within that particular region. In block 1206, the server can send, to each of the mobile devices … at least a portion of the stored map data that was updated in block 1204. [¶ 0058])

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of NAKAMURA with that of RAO for advantage of a technique … for generating a network communication signal quality map based on signal quality measurements uploaded from various mobile devices. (RAO: ¶ 0057)

Regarding Claim 2 (Original), the combination of NAKAMURA and RAO teach the V2X vehicle-mounted device according to claim 1.
NAKAMURA further discloses:
wherein the vehicle information comprises a position, a speed, and an orientation of a vehicle (the vehicle A detects data shared with the vehicle B. The data shared with the vehicle B are positional information, speed information, and information about the traveling direction of the vehicle A. … The data shared with the vehicle B includes the identification number, position, speed, type (car type), height, traveling direction, past travel trajectory, future trajectory based on past travel trajectory, and the like of other vehicles. [¶ 0086])

Claims 3, 4, 13, and 14 rejected under 35 U.S.C. 103 as being unpatentable over NAKAMURA  in view of RAO and U.S. Patent Publication 2015/0304818 to CARLSSON et al. (hereinafter “CARLSSON”).

Regarding Claim 3 (Currently Amended), the combination of NAKAMURA and RAO teach the V2X vehicle-mounted device according to claim 1.
NAKAMURA further discloses:
wherein the information about the area in which direct transmission is difficult comprises a [position] (If the reception intensity is equal to or lower than the reception sensitivity at some points (Hereinafter, some sections may be referred to as sections.) of the route, the communication environment judgment unit 403 judges that the direct communication is difficult in some sections. If the reception intensity is equal to or lower than the reception sensitivity in some sections, the corresponding sections are recorded. [¶ 0057] … as a result of evaluating the reception strength for each distance, the communication environment judgment unit 403 judges that the direct communication is possible in all the sections when the reception strength exceeds the threshold value in all the sections. [¶ 0058] …The sensor 102 is mounted on the vehicle A and detects information of the vehicle A and an object around the vehicle A. … sensors detect a moving object including another vehicle. [¶ 0067] … the vehicle A detects data shared with the vehicle B. The data shared with the vehicle B are positional information, speed information, and information about the traveling direction of the vehicle A. … The data shared with the vehicle B includes the identification number, position, speed, type (car type), height, traveling direction, past travel trajectory, future trajectory based on past travel trajectory, and the like of other vehicles. [¶ 0086] … Since it is judged in step S325 that it is difficult to perform the direct communication in some sections, the process proceeds to step S327. In step S327, the server 400 notifies the vehicle A and the vehicle B of access information for connection to the server 400. [¶ 0114] … the process proceeds to step S347, where the server 400 judges whether the vehicle A and the vehicle B have entered an area where the direct communication is difficult. The area in which the direct communication is possible is, for example, an area in which the reception intensity is equal to or less than a threshold value as described in the first embodiment. [¶ 0118]. T

While NAKAMURA does not explicitly disclose, or is not relied on to disclose, in the same field of endeavor, CARLSSON teaches positional information in terms of latitude and longitude, i.e.,:
a latitude and a longitude of the area (latitude and longitude of the origin and the destination are mapped to the corresponding area. [¶ 0073]. While acknowledging e.g., ¶¶ 0046 and 0059 of the present published Specification (albeit also ambiguous), the Examiner notes: 1) it is ambiguous as to how a latitude and a longitude (interpreted as a single latitude and a single longitude or a point location), defines an “area” (there is no claim or requirement as to a single pair identifying an area by e.g., merely being within the area); 2) a single latitude/longitude pair and a radius/diameter, cell ID (or similar) would be interpreted to describe a two-dimensional area; and 3) there is no claim or requirement as to the granularity of the area (e.g., a building, a street address, a city block, a zip code, a state, etc.))

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of NAKAMURA and RAO with that of CARLSSON for advantage of a method of handling location data in a mobile communications network. (CARLSSON: ¶ 0015)

Regarding Claim 4 (Currently Amended), the combination of NAKAMURA and RAO teach the V2X vehicle-mounted device according to claim 1.
NAKAMURA further discloses:
wherein the information about the area in which direct transmission is difficult comprises a [position], and a traveling orientation (If the reception intensity is equal to or lower than the reception sensitivity at some points (Hereinafter, some sections may be referred to as sections.) of the route, the communication environment judgment unit 403 judges that the direct communication is difficult in some sections. If the reception intensity is equal to or lower than the reception sensitivity in some sections, the corresponding sections are recorded. [¶ 0057] … as a result of evaluating the reception strength for each distance, the communication environment judgment unit 403 judges that the direct communication is possible in all the sections when the reception strength exceeds the threshold value in all the sections. [¶ 0058] …The sensor 102 is mounted on the vehicle A and detects information of the vehicle A and an object around the vehicle A. … sensors detect a moving object including another vehicle. [¶ 0067] … the vehicle A detects data shared with the vehicle B. The data shared with the vehicle B are positional information, speed information, and information about the traveling direction of the vehicle A. … The data shared with the vehicle B includes the identification number, position, speed, type (car type), height, traveling direction, past travel trajectory, future trajectory based on past travel trajectory, and the like of other vehicles. [¶ 0086] … Since it is judged in step S325 that it is difficult to perform the direct communication in some sections, the process proceeds to step S327. In step S327, the server 400 notifies the vehicle A and the vehicle B of access information for connection to the server 400. [¶ 0114] … the process proceeds to step S347, where the server 400 judges whether the vehicle A and the vehicle B have entered an area where the direct communication is difficult. The area in which the direct communication is possible is, for example, an area in which the reception intensity is equal to or less than a threshold value as described in the first embodiment. [¶ 0118]. T

While NAKAMURA does not explicitly disclose, or is not relied on to disclose, in the same field of endeavor, CARLSSON teaches positional information in terms of latitude and longitude, i.e.,:
a latitude and a longitude of the area (latitude and longitude of the origin and the destination are mapped to the corresponding area. [¶ 0073]. While acknowledging e.g., ¶¶ 0046 and 0059 of the present published Specification (albeit also ambiguous), the Examiner notes: 1) it is ambiguous as to how a latitude and a longitude (interpreted as a single latitude and a single longitude or a point location), defines an “area” (there is no claim or requirement as to a single pair identifying an area by e.g., merely being within the area); 2) a single latitude/longitude pair and a radius/diameter, cell ID (or similar) would be interpreted to describe a two-dimensional area; and 3) there is no claim or requirement as to the granularity of the area (e.g., a building, a street address, a city block, a zip code, a state, etc.))

Motivation to combine the teaching of NAKAMURA and RAO with that of CARLSSON given in Claim 3 above.

Regarding Claim 13, the features of Claim 13 are essentially the same as Claim 3 with the V2X vehicle-mounted device according to claim 2 performing the V2X vehicle-mounted device according to claim 1 above. Therefore, Claim 13 is rejected on the same grounds and motivation as Claim 3.

Regarding Claim 14, the features of Claim 14 are essentially the same as Claim 4 with the V2X vehicle-mounted device according to claim 2 performing the V2X vehicle-mounted device according to claim 1 above. Therefore, Claim 14 is rejected on the same grounds and motivation as Claim 4.

Claims 5, 6, 9, and 10 rejected under 35 U.S.C. 103 as being unpatentable over NAKAMURA  in view of U.S. Patent Publication 2020/0120459 to NGUYEN et al. (hereinafter “NGUYEN”).

Regarding Claim 5 (Currently Amended), NAKAMURA discloses a V2X relay comprising:
relay configured to receive vehicle information about a first vehicle and transmit the vehicle information to a second vehicle (The communication unit 100 and the communication unit 200 can communicate with each other via the base station 300 and the server 400. Hereinafter, communication via the base station 300 and the server 400 between the communication unit 100 and the communication unit 200 is defined as indirect communication. [¶ 0030] … the communication unit 100 and the communication unit 200 can communicate directly without passing through the base station 300 and the server 400. Such communication that does not pass the base station 300 and the server 400 is defined as the direct communication … indirect communication is used in cases where the direct communication is not possible. [¶ 0031]); and
processing circuitry including information about an area in which direct transmission from the first vehicle to the second vehicle is difficult, and configured to, based on the vehicle information and the information about the area, determine presence or absence of the first vehicle in the area (Hereinafter, communication via the base station 300 and the server 400 between the communication unit 100 and the communication unit 200 is defined as indirect communication. In the present embodiment, the indirect communication is performed by using the cellular phone network 310 and a server on an internet network. The server arrangement is not limited thereto, and other wireless communication systems (For example, wifi hotspots, servers on closed networks of cellular phone networks, etc.) may be used. [¶ 0030] … Further, the communication unit 100 and the communication unit 200 can communicate directly without passing through the base station 300 and the server 400. Such communication that does not pass the base station 300 and the server 400 is defined as the direct communication in the following. The direct communication may be expressed as an inter-vehicle communication. In the present embodiment, the vehicle A and the vehicle B share a plurality of data relating to vehicles (including the vehicle A, the vehicle B, and other vehicles), road information, and the like through the direct communication or the indirect communication. The plurality of data includes positional information, speed information, data related to a traveling direction, and the like. Since the direct communication does not pass the base station 300 and the server 400, the data can be transmitted to the other party with a low delay and a simple configuration. The indirect communication is used to transmit large data that cannot be sent by the direct communication, or to transmit information repeatedly for a certain period of time. The indirect communication is used in cases where the direct communication is not possible. [¶ 0031] … The server 400, like the controller 110, is a general-purpose microcomputer including a CPU, a memory, and an input/output unit. The server 400 includes, as an example of a plurality of information processing circuits, a future route acquisition unit 401, a position prediction unit 402, and a communication environment judgment unit 403. [0045]

While NAKAMURA discloses determined that the first vehicle is present in the area (The process proceeds to step S107, where the vehicle B receives data from the vehicle A. In step S109, the vehicle B detects the positional information of the vehicle B using the GPS receiver 201. In step S111, the vehicle B transmits the positional information of the vehicle A, the positional information of the vehicle B, the signal indicating that the direct communication with the vehicle A has been established, and the like to the server 400. [¶ 0061], NAKAMURA does not explicitly disclose, or is not relied on to disclose:
wherein the vehicle information is transmitted to the second vehicle only if it is determined that the first vehicle is present in the area

However, in the same field of endeavor NGUYEN teaches: 
wherein the vehicle information is transmitted to the second vehicle only if it is determined that the first vehicle is present in the area (FIG. 4 is a diagram 400 illustrating a base station 402 relaying to UEs (e.g., vehicles) in a V2X/V2V/D2D wireless communication system. … Such V2V/V2X/D2D communication may involve the transmission of information from transmitting UEs, e.g., 406, 407, 408 and 409, to receiving UEs, e.g., any of 404 and 410. For example, the communication from the transmitting UEs (e.g., 406, 407, 408 and 409) may be transmitted to a base station 402 using UL, and the base station 402 may relay the communication by broadcasting using DL to all receiving UEs (e.g., 404, 410). …The transmitting and/or receiving devices may comprise a UE, such as a vehicle. Thus, although the aspects of the present application are described using the example of a receiving UE and a transmitting UE, the aspects are applicable to other devices that the UEs may be engaged in V2X/V2V/D2D wireless communication, such as a road side unit (RSU). [¶ 0054]. The Examiner notes that: 1) as the first vehicle (transmitting UE) transmitted the communication it is obviously in RF communication range (i.e., is present in the area); and 2) there is no claim or requirement as to the relayed communication being transmitted explicitly – or only – to the second vehicle (e.g., via an IP unicast address))

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of NAKAMURA with that of NGUYEN for advantage where a network based V2X/V2V/D2D communication may have the advantage of better coverage range due to possible lower frequency, better path-loss, because a base station may be positioned at a higher location and/or have a stronger transmission power. (NGUYEN: ¶ 0057)
 
Regarding Claim 6 (Original), the combination of NAKAMURA and NGUYEN teach the V2X relay according to claim 5. 
NAKAMURA further discloses:
wherein the vehicle information comprises a position, a speed, and an orientation of a vehicle (the vehicle A detects data shared with the vehicle B. The data shared with the vehicle B are positional information, speed information, and information about the traveling direction of the vehicle A. … The data shared with the vehicle B includes the identification number, position, speed, type (car type), height, traveling direction, past travel trajectory, future trajectory based on past travel trajectory, and the like of other vehicles. [¶ 0086])

Regarding Claim 9 (Currently Amended), NAKAMURA discloses a V2X relay comprising:
relay communicator configured to receive first vehicle information about a first vehicle and transmit the first vehicle information to a second vehicle (The communication unit 100 and the communication unit 200 can communicate with each other via the base station 300 and the server 400. Hereinafter, communication via the base station 300 and the server 400 between the communication unit 100 and the communication unit 200 is defined as indirect communication. [¶ 0030] … the communication unit 100 and the communication unit 200 can communicate directly without passing through the base station 300 and the server 400. Such communication that does not pass the base station 300 and the server 400 is defined as the direct communication … indirect communication is used in cases where the direct communication is not possible. [¶ 0031]); and
processing circuitry including information about an area in which reception of the first vehicle information directly transmitted from the first vehicle is difficult, and configured to, based on second vehicle information about the second vehicle and the information about the area, determine presence or absence of the second vehicle in the area (Hereinafter, communication via the base station 300 and the server 400 between the communication unit 100 and the communication unit 200 is defined as indirect communication. In the present embodiment, the indirect communication is performed by using the cellular phone network 310 and a server on an internet network. The server arrangement is not limited thereto, and other wireless communication systems (For example, wifi hotspots, servers on closed networks of cellular phone networks, etc.) may be used. [¶ 0030] … Further, the communication unit 100 and the communication unit 200 can communicate directly without passing through the base station 300 and the server 400. Such communication that does not pass the base station 300 and the server 400 is defined as the direct communication in the following. The direct communication may be expressed as an inter-vehicle communication. In the present embodiment, the vehicle A and the vehicle B share a plurality of data relating to vehicles (including the vehicle A, the vehicle B, and other vehicles), road information, and the like through the direct communication or the indirect communication. The plurality of data includes positional information, speed information, data related to a traveling direction, and the like. Since the direct communication does not pass the base station 300 and the server 400, the data can be transmitted to the other party with a low delay and a simple configuration. The indirect communication is used to transmit large data that cannot be sent by the direct communication, or to transmit information repeatedly for a certain period of time. The indirect communication is used in cases where the direct communication is not possible. [¶ 0031] … The server 400, like the controller 110, is a general-purpose microcomputer including a CPU, a memory, and an input/output unit. The server 400 includes, as an example of a plurality of information processing circuits, a future route acquisition unit 401, a position prediction unit 402, and a communication environment judgment unit 403. [0045]

While NAKAMURA discloses determined that the first vehicle is present in the area (The process proceeds to step S107, where the vehicle B receives data from the vehicle A. In step S109, the vehicle B detects the positional information of the vehicle B using the GPS receiver 201. In step S111, the vehicle B transmits the positional information of the vehicle A, the positional information of the vehicle B, the signal indicating that the direct communication with the vehicle A has been established, and the like to the server 400. [¶ 0061], NAKAMURA does not explicitly disclose, or is not relied on to disclose:
wherein the first vehicle information is transmitted to the second vehicle only if it is determined that the second vehicle is present in the area.

However, in the same field of endeavor NGUYEN teaches: 
wherein the first vehicle information is transmitted to the second vehicle only if it is determined that the second vehicle is present in the area (FIG. 4 is a diagram 400 illustrating a base station 402 relaying to UEs (e.g., vehicles) in a V2X/V2V/D2D wireless communication system. … Such V2V/V2X/D2D communication may involve the transmission of information from transmitting UEs, e.g., 406, 407, 408 and 409, to receiving UEs, e.g., any of 404 and 410. For example, the communication from the transmitting UEs (e.g., 406, 407, 408 and 409) may be transmitted to a base station 402 using UL, and the base station 402 may relay the communication by broadcasting using DL to all receiving UEs (e.g., 404, 410). …The transmitting and/or receiving devices may comprise a UE, such as a vehicle. Thus, although the aspects of the present application are described using the example of a receiving UE and a transmitting UE, the aspects are applicable to other devices that the UEs may be engaged in V2X/V2V/D2D wireless communication, such as a road side unit (RSU). [¶ 0054]. The Examiner notes that: 1) as the first vehicle (transmitting UE) transmitted the communication it is obviously in RF communication range (i.e., is present in the area); and 2) there is no claim or requirement as to the relayed communication being transmitted explicitly – or only – to the second vehicle (e.g., via an IP unicast address))

Motivation to combine the teaching of NAKAMURA with that of NGUYEN given in Claim 5 above.

Regarding Claim 10 (Original), the combination of NAKAMURA and NGUYEN teach the V2X relay according to claim 9. 
NAKAMURA further discloses:
wherein the vehicle information comprises a position, a speed, and an orientation of a vehicle (the vehicle A detects data shared with the vehicle B. The data shared with the vehicle B are positional information, speed information, and information about the traveling direction of the vehicle A. … The data shared with the vehicle B includes the identification number, position, speed, type (car type), height, traveling direction, past travel trajectory, future trajectory based on past travel trajectory, and the like of other vehicles. [¶ 0086])

Claims 7, 8, 11, 12, and 15 - 18 rejected under 35 U.S.C. 103 as being unpatentable over NAKAMURA  in view of NGUYEN and CARLSSON.

Regarding Claim 7 (Currently Amended),the combination of NAKAMURA and NGUYEN teach the V2X relay according to claim 5. 
NAKAMURA further discloses:
wherein the information about the area in which direct transmission is difficult comprises a [position] (If the reception intensity is equal to or lower than the reception sensitivity at some points (Hereinafter, some sections may be referred to as sections.) of the route, the communication environment judgment unit 403 judges that the direct communication is difficult in some sections. If the reception intensity is equal to or lower than the reception sensitivity in some sections, the corresponding sections are recorded. [¶ 0057] … as a result of evaluating the reception strength for each distance, the communication environment judgment unit 403 judges that the direct communication is possible in all the sections when the reception strength exceeds the threshold value in all the sections. [¶ 0058] …The sensor 102 is mounted on the vehicle A and detects information of the vehicle A and an object around the vehicle A. … sensors detect a moving object including another vehicle. [¶ 0067] … the vehicle A detects data shared with the vehicle B. The data shared with the vehicle B are positional information, speed information, and information about the traveling direction of the vehicle A. … The data shared with the vehicle B includes the identification number, position, speed, type (car type), height, traveling direction, past travel trajectory, future trajectory based on past travel trajectory, and the like of other vehicles. [¶ 0086] … Since it is judged in step S325 that it is difficult to perform the direct communication in some sections, the process proceeds to step S327. In step S327, the server 400 notifies the vehicle A and the vehicle B of access information for connection to the server 400. [¶ 0114] … the process proceeds to step S347, where the server 400 judges whether the vehicle A and the vehicle B have entered an area where the direct communication is difficult. The area in which the direct communication is possible is, for example, an area in which the reception intensity is equal to or less than a threshold value as described in the first embodiment. [¶ 0118]. T

While NAKAMURA does not explicitly disclose, or is not relied on to disclose, in the same field of endeavor, CARLSSON teaches positional information in terms of latitude and longitude, i.e.,:
a latitude and a longitude of the area (latitude and longitude of the origin and the destination are mapped to the corresponding area. [¶ 0073]. While acknowledging e.g., ¶¶ 0046 and 0059 of the present published Specification (albeit also ambiguous), the Examiner notes: 1) it is ambiguous as to how a latitude and a longitude (interpreted as a single latitude and a single longitude or a point location), defines an “area” (there is no claim or requirement as to a single pair identifying an area by e.g., merely being within the area); 2) a single latitude/longitude pair and a radius/diameter, cell ID (or similar) would be interpreted to describe a two-dimensional area; and 3) there is no claim or requirement as to the granularity of the area (e.g., a building, a street address, a city block, a zip code, a state, etc.))

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of NAKAMURA and NGUYEN with that of CARLSSON for advantage of a method of handling location data in a mobile communications network. (CARLSSON: ¶ 0015)

Regarding Claim 8 (Currently Amended),the combination of NAKAMURA and NGUYEN teach the V2X relay according to claim 5. 
NAKAMURA further discloses:
wherein the information about the area in which direct transmission is difficult comprises a [position], and a traveling orientation based on the vehicle information (If the reception intensity is equal to or lower than the reception sensitivity at some points (Hereinafter, some sections may be referred to as sections.) of the route, the communication environment judgment unit 403 judges that the direct communication is difficult in some sections. If the reception intensity is equal to or lower than the reception sensitivity in some sections, the corresponding sections are recorded. [¶ 0057] … as a result of evaluating the reception strength for each distance, the communication environment judgment unit 403 judges that the direct communication is possible in all the sections when the reception strength exceeds the threshold value in all the sections. [¶ 0058] …The sensor 102 is mounted on the vehicle A and detects information of the vehicle A and an object around the vehicle A. … sensors detect a moving object including another vehicle. [¶ 0067] … the vehicle A detects data shared with the vehicle B. The data shared with the vehicle B are positional information, speed information, and information about the traveling direction of the vehicle A. … The data shared with the vehicle B includes the identification number, position, speed, type (car type), height, traveling direction, past travel trajectory, future trajectory based on past travel trajectory, and the like of other vehicles. [¶ 0086] … Since it is judged in step S325 that it is difficult to perform the direct communication in some sections, the process proceeds to step S327. In step S327, the server 400 notifies the vehicle A and the vehicle B of access information for connection to the server 400. [¶ 0114] … the process proceeds to step S347, where the server 400 judges whether the vehicle A and the vehicle B have entered an area where the direct communication is difficult. The area in which the direct communication is possible is, for example, an area in which the reception intensity is equal to or less than a threshold value as described in the first embodiment. [¶ 0118]. T

While NAKAMURA does not explicitly disclose, or is not relied on to disclose, in the same field of endeavor, JURGENS teaches positional information in terms of latitude and longitude, i.e.,:
a latitude and a longitude of the area (latitude and longitude of the origin and the destination are mapped to the corresponding area. [¶ 0073]. While acknowledging e.g., ¶¶ 0046 and 0059 of the present published Specification (albeit also ambiguous), the Examiner notes: 1) it is ambiguous as to how a latitude and a longitude (interpreted as a single latitude and a single longitude or a point location), defines an “area” (there is no claim or requirement as to a single pair identifying an area by e.g., merely being within the area); 2) a single latitude/longitude pair and a radius/diameter, cell ID (or similar) would be interpreted to describe a two-dimensional area; and 3) there is no claim or requirement as to the granularity of the area (e.g., a building, a street address, a city block, a zip code, a state, etc.))

Motivation to combine the teaching of NAKAMURA and NGUYEN with that of CARLSSON given in Claim 7 above.

Regarding Claim 11 (Currently Amended),the combination of NAKAMURA and NGUYEN teach the V2X relay according to claim 9. 
NAKAMURA further discloses:
wherein the information about the area in which reception is difficult comprises a [position] (If the reception intensity is equal to or lower than the reception sensitivity at some points (Hereinafter, some sections may be referred to as sections.) of the route, the communication environment judgment unit 403 judges that the direct communication is difficult in some sections. If the reception intensity is equal to or lower than the reception sensitivity in some sections, the corresponding sections are recorded. [¶ 0057] … as a result of evaluating the reception strength for each distance, the communication environment judgment unit 403 judges that the direct communication is possible in all the sections when the reception strength exceeds the threshold value in all the sections. [¶ 0058] …The sensor 102 is mounted on the vehicle A and detects information of the vehicle A and an object around the vehicle A. … sensors detect a moving object including another vehicle. [¶ 0067] … the vehicle A detects data shared with the vehicle B. The data shared with the vehicle B are positional information, speed information, and information about the traveling direction of the vehicle A. … The data shared with the vehicle B includes the identification number, position, speed, type (car type), height, traveling direction, past travel trajectory, future trajectory based on past travel trajectory, and the like of other vehicles. [¶ 0086] … Since it is judged in step S325 that it is difficult to perform the direct communication in some sections, the process proceeds to step S327. In step S327, the server 400 notifies the vehicle A and the vehicle B of access information for connection to the server 400. [¶ 0114] … the process proceeds to step S347, where the server 400 judges whether the vehicle A and the vehicle B have entered an area where the direct communication is difficult. The area in which the direct communication is possible is, for example, an area in which the reception intensity is equal to or less than a threshold value as described in the first embodiment. [¶ 0118]. T

While NAKAMURA does not explicitly disclose, or is not relied on to disclose, in the same field of endeavor, CARLSSON teaches positional information in terms of latitude and longitude, i.e.,:
a latitude and a longitude of the area (latitude and longitude of the origin and the destination are mapped to the corresponding area. [¶ 0073]. While acknowledging e.g., ¶¶ 0046 and 0059 of the present published Specification (albeit also ambiguous), the Examiner notes: 1) it is ambiguous as to how a latitude and a longitude (interpreted as a single latitude and a single longitude or a point location), defines an “area” (there is no claim or requirement as to a single pair identifying an area by e.g., merely being within the area); 2) a single latitude/longitude pair and a radius/diameter, cell ID (or similar) would be interpreted to describe a two-dimensional area; and 3) there is no claim or requirement as to the granularity of the area (e.g., a building, a street address, a city block, a zip code, a state, etc.))

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of NAKAMURA and NGUYEN with that of CARLSSON for advantage of a method of handling location data in a mobile communications network. (CARLSSON: ¶ 0015)

Regarding Claim 12 (Currently Amended),the combination of NAKAMURA and NGUYEN teach the V2X relay according to claim 9. 
NAKAMURA further discloses:
wherein the information about the area in which reception is difficult comprises a [position], and a traveling orientation based on the vehicle information (If the reception intensity is equal to or lower than the reception sensitivity at some points (Hereinafter, some sections may be referred to as sections.) of the route, the communication environment judgment unit 403 judges that the direct communication is difficult in some sections. If the reception intensity is equal to or lower than the reception sensitivity in some sections, the corresponding sections are recorded. [¶ 0057] … as a result of evaluating the reception strength for each distance, the communication environment judgment unit 403 judges that the direct communication is possible in all the sections when the reception strength exceeds the threshold value in all the sections. [¶ 0058] …The sensor 102 is mounted on the vehicle A and detects information of the vehicle A and an object around the vehicle A. … sensors detect a moving object including another vehicle. [¶ 0067] … the vehicle A detects data shared with the vehicle B. The data shared with the vehicle B are positional information, speed information, and information about the traveling direction of the vehicle A. … The data shared with the vehicle B includes the identification number, position, speed, type (car type), height, traveling direction, past travel trajectory, future trajectory based on past travel trajectory, and the like of other vehicles. [¶ 0086] … Since it is judged in step S325 that it is difficult to perform the direct communication in some sections, the process proceeds to step S327. In step S327, the server 400 notifies the vehicle A and the vehicle B of access information for connection to the server 400. [¶ 0114] … the process proceeds to step S347, where the server 400 judges whether the vehicle A and the vehicle B have entered an area where the direct communication is difficult. The area in which the direct communication is possible is, for example, an area in which the reception intensity is equal to or less than a threshold value as described in the first embodiment. [¶ 0118]. T

While NAKAMURA does not explicitly disclose, or is not relied on to disclose, in the same field of endeavor, JURGENS teaches positional information in terms of latitude and longitude, i.e.,:
a latitude and a longitude of the area (latitude and longitude of the origin and the destination are mapped to the corresponding area. [¶ 0073]. While acknowledging e.g., ¶¶ 0046 and 0059 of the present published Specification (albeit also ambiguous), the Examiner notes: 1) it is ambiguous as to how a latitude and a longitude (interpreted as a single latitude and a single longitude or a point location), defines an “area” (there is no claim or requirement as to a single pair identifying an area by e.g., merely being within the area); 2) a single latitude/longitude pair and a radius/diameter, cell ID (or similar) would be interpreted to describe a two-dimensional area; and 3) there is no claim or requirement as to the granularity of the area (e.g., a building, a street address, a city block, a zip code, a state, etc.))

Motivation to combine the teaching of NAKAMURA and NGUYEN with that of CARLSSON given in Claim 7 above.

Regarding Claim 15, the features of Claim 15 are essentially the same as Claim 7 with the V2X relay according to claim 6 performing the V2X relay according to claim 5 above. Therefore, Claim 15 is rejected on the same grounds and motivation as Claim 7.

Regarding Claim 16, the features of Claim 16 are essentially the same as Claim 8 with the V2X relay according to claim 6 performing the V2X vehicle-mounted device according to claim 5 above. Therefore, Claim 16 is rejected on the same grounds and motivation as Claim 8.

Regarding Claim 17, the features of Claim 17 are essentially the same as Claim 11 with the V2X relay according to claim 10 performing the V2X relay according to claim 9 above. Therefore, Claim 17 is rejected on the same grounds and motivation as Claim 11.

Regarding Claim 18, the features of Claim 18 are essentially the same as Claim 12 with the V2X relay according to claim 10 performing the V2X vehicle-mounted device according to claim 9 above. Therefore, Claim 18 is rejected on the same grounds and motivation as Claim 12.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNEST G TACSIK whose telephone number is 571-270-1279.  The examiner can normally be reached 9:00 am - 6:00 pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy WANG-HURST can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERNEST G TACSIK/           Examiner, Art Unit 2644